Citation Nr: 0503418	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  97-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with myofascitis and disc strain at L5-S1.  


REPRESENTATION

Veteran represented by:	Francis Jackson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to December 
1963.  The veteran had a period of Inactive Duty Training 
(INACDUTRA) in the Reserves from August 1973 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit sought on appeal.  

In October 1997, the veteran presented testimony before a 
hearing officer sitting at the RO.  The transcript of the 
hearing is associated with the claims folder.

In October 1999, the Board remanded the case for further 
development.  

In a March 2001 decision, the Board denied entitlement to an 
evaluation in excess of 40 percent for service-connected 
lumbosacral strain with myofascitis and disc strain at L5-S1.  
The veteran filed a timely appeal of that decision to the 
United States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's March 2001 decision and remand the issue for further 
development.  In October 2002, the Court granted the joint 
motion and vacated the March 2001 decision.  The case was 
then remanded to the Board, and in August 2003, the Board 
remanded the case for procedural and evidentiary development.

In December 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge sitting at the RO.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran is receiving the maximum allowable rating for 
lumbosacral strain under the former criteria.

3.  The veteran has degenerative disc disease manifested by 
sciatica, neuropathy, chronic pain, and abnormal neurological 
findings (decreased sensation and reflexes), resulting in 
pronounced functional impairment. 

4.  At no time has the veteran's service-connected lumbar 
spine disability been manifested by unfavorable ankylosis of 
the entire thoracolumbar spine.

5.  The veteran has not submitted evidence tending to show 
that his service-connected lumbar spine disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating, and no 
higher, for lumbosacral strain with myofascitis and disc 
strain at L5-S1, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 and Plate V 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

By letter dated in June 2004, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his increased rating claim for lumbosacral 
strain with myofascitis and disc strain at L5-S1, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The June 1997 rating decision, the August 1997 statement of 
the case (SOC), the January 1998 supplemental statement of 
the case (SSOC), the October 2000 SSOC, and the August 2004 
SSOC collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for increase.  The August 
2004 SSOC specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The claims folder contains private medical evidence from 
Westmoreland Primary Health Center, Laurel Mountain 
Chiropractic Clinic, Dr. J. Smith, and Dr. Rasefske.  Service 
medical records, and treatment records relevant to the period 
on appeal from the VA medical facilities in Pittsburgh and 
Greensburg are also of record.  The veteran was afforded 
examinations for VA purposes in February 2000 and July 2004, 
and a personal hearing in December 2004.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes the Court's decision in Pelegrini, supra, 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, where, as here, that 
notice was not provided at the time of the initial AOJ 
decision because it was legally impossible.  The initial 
decision on this claim was in 1997, long before enactment of 
the VCAA.  The appellant still has the right to VCAA content 
complying notice and proper subsequent VA process, however, 
which was provided in this case as discussed above.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran in June 2004 was not given 
prior to the first AOJ adjudication of the claim, the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice 
was provided, the case was readjudicated and an additional 
SSOC was provided to the veteran in August 2004.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.   

II. Analysis

During the veteran's period of INACDUTRA in 1973, he injured 
his back while sitting on the back of a truck.  He complained 
of back pain.  In early 1974, the veteran was placed in a 
body cast.  In a May 1974 rating decision, the RO granted 
service connection for lumbosacral strain with myofascitis 
and disc strain at L5-S1 and assigned a 20 percent disability 
rating, effective from July 1974.  In a January 1975 rating 
decision, the RO increased the veteran's disability rating to 
40 percent, and the 40 percent rating has continued.  In 
January 1997, the veteran filed an increased evaluation 
claim, asserting that his lumbar spine disability had become 
more severe, so as to warrant an evaluation in excess of 40 
percent.  

The Board has reviewed all the evidence in this case, with an 
emphasis on the more recent evidence, consisting of a March 
2003 private examination report by Dr. Smith and a July 2004 
VA examination report.  The Board will summarize the relevant 
evidence where appropriate.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome (IDS).  
67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for IDS.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations.  However, the amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.

In an August 2004 SSOC, the veteran was provided notice of 
the amended regulations and given a 60-day opportunity to 
submit additional evidence or argument.  38 C.F.R. 
§ 20.903(c).  The veteran has not responded with additional 
evidence.  Therefore, there is no prejudice to the veteran by 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

A claim must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2004); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (2004).

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 (1993).  
The Board must account for the evidence that it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected lumbar spine disability is 
rated under Diagnostic Codes 5295-5293.  The hyphenated 
diagnostic code indicates that lumbosacral strain under 
Diagnostic Code 5295 is the service-connected disorder, and 
disc disease under Diagnostic Code 5293 is a residual 
condition.  38 C.F.R. § 4.27 (2004).  The Board will consider 
whether an increased rating can be granted under either of 
these diagnostic codes (old and revised criteria), as well as 
consider any other potentially applicable diagnostic codes.

The maximum schedular rating for lumbosacral strain under 
Diagnostic Code 5295 is 40 percent, which contemplates severe 
impairment, characterized by listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Since a 40 percent 
rating is the maximum schedular rating allowable under 
Diagnostic Code 5295, a higher rating under that code is not 
available.  38 C.F.R. Part 4, Diagnostic Code 5295 (2003).

Under Diagnostic Code 5293, a 60 percent disability rating is 
warranted for pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2002).  A precedent opinion of VA's Office of 
General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

The evidence of record does not clearly show that the 
veteran's disc disease has reached the level of a pronounced 
impairment.  

In March 2003, the veteran was examined by a private 
orthopedic surgeon, Dr. Smith, due to complaints of low back 
pain with left radicular leg pain.  Dr. Smith reviewed the 
service medical records, VA medical evidence, and VA rating 
criteria provided to him by the veteran.  On examination, 
forward flexion was to 85 degrees, lateral bending was 
approximately 15 to 20 degrees to each side, and 
hyperextension was to 10 degrees with an increase in pain.  
Examination of the deep tendon reflexes, motor strength, and 
sensations were normal.  Dr. Smith stated that the veteran 
had persistent symptoms compatible with sciatica, neuropathy 
with characteristic pain, demonstrable muscle spasm, and 
absent ankle jerk.  No other loss of neurological function 
was noted.  Dr. Smith further also commented that the veteran 
had had little intermittent relief, as evidenced by his long 
list of examinations and treatments pertinent to the back 
since 1973.  

In July 2004, the veteran presented himself for a VA 
examination of the spine with complaints of numbness in the 
left second and third toes.  On examination, posture and gait 
were normal, and position sense appeared to be intact.  There 
was no evidence of scoliosis or kyphosis.  Straight leg 
raising and hip maneuvers were normal.  There was increased 
lumbar pain with full straight elevation of the left leg but 
the veteran did not have difficulty when his knee was 
partially flexed.  There was evidence of general hyporeflexia 
and mild hypesthesia of the medial half of the left foot; no 
other neurological deficits were noted.  On a "good day," 
the veteran stated that he could walk a mile, and on a 
painful day, he can walk two blocks without stopping.  
Prolonged sitting, such as driving, caused back pain.  The 
examiner stated that the veteran's lumbar disc deterioration 
is plausibly related to the veteran's 1973 injury in service.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2004).  

The current medical evidence does not show motor strength 
impairment, postural abnormalities, or muscular atrophy.  
Review of the evidence of record also shows that the veteran 
has denied any difficulty with bowel or bladder control.  The 
July 2004 VA findings alone would perhaps not warrant a 60 
percent rating; however, combined with the more detailed 
findings from the March 2003 private examination conducted by 
Dr. Smith, the evidence does show a gradual increase in the 
severity of the veteran's IDS.  While the medical evidence 
leaves some doubt as to whether the veteran's disc disease 
meets the level of a pronounced disability, it appears that 
the veteran's disc disease has progressed to the point where 
it interferes with his neurological functioning.  

The Board notes that the veteran began experiencing numbness 
in the second and third toes of the left foot as early as 
1997 (see October 1997 Laurel Mountain report).  During his 
most recent VA examination in July 2004, the examiner 
diagnosed the veteran with mild hypoesthesia of the medial 
half of the left foot.  The most recent exam therefore showed 
evidence of loss of sensation (hypesthesia), as well as 
decreased reflexes (hyporeflexia).  There are also notations 
in a December 1996 record from Westmoreland Primary Health 
Care of "decreased reflexes"; in a December 1997 record 
from Westmoreland Primary Health Center of absent reflexes on 
the left lower extremity, with diagnosis of chronic back pain 
with radiculopathy; and a March 1998 record from Laurel 
Mountain noting decreased patellar reflexes.  Therefore, even 
though there is other medical evidence noting normal 
neurological examinations, there are also several notations 
in the record of some neurological abnormalities, lending 
credibility to the veteran's complaints of sciatica.

A 60 percent disability rating contemplates little 
intermittent relief.  However, the medical evidence shows 
that the veteran, although consistently experiencing some 
level of pain and related symptoms, does have intermittent 
relief.  The veteran reports walking about a mile "on a good 
day," and about two blocks "on a bad day."  There is a 
September 2003 VA outpatient treatment record discussing the 
chronic pain the veteran experiences and showing he was 
prescribed new medications for pain control.  

Based on a review of the evidence of record, and resolving 
any reasonable doubt in the veteran's favor, the Board finds 
that the evidence shows that the veteran's service-connected 
lumbar spine disability more nearly approximates pronounced 
IDS with recurring attacks and little intermittent relief, 
warranting a 60 percent rating.  A 60 percent evaluation is 
the maximum schedular rating available for disc disease under 
Diagnostic Code 5293.  

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or evidence of complete ankylosis, 
meaning immobility, of the lumbar spine (Diagnostic Code 
5286).  38 C.F.R. § 4.71a (2003).  Those are the only 
diagnostic codes that provide a schedular rating higher than 
the 60 percent being assigned in this decision.

The regulations regarding the evaluation of IDS were revised, 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Assignment of a 40 percent rating for IDS is warranted when 
there are incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  Assignment of a 60 percent rating for IDS is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

The revised schedule does not provide for an evaluation 
higher than 60 percent.  The veteran's reported episodes of 
increased radicular pain do not meet the level of 
"incapacitating episodes," as defined by the revised 
criteria.  During his personal hearing, the veteran testified 
that he experienced episodes of increased radicular pain that 
have lasted for no more than a couple days. 

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to diagnostic 
codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  



With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
...................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...............................................................
.10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 2 provides, in part, that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

For the period beginning September 26, 2003, IDS is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  As discussed above, the evidence of 
record does not show that the veteran has had an 
incapacitating episode lasting at least 6 weeks during the 
past 12 months.  Therefore, a higher evaluation is not 
available based on incapacitating episodes.  

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the new criteria, the veteran would not be 
entitled to a higher evaluation.  As for a rating based on 
lumbar spine range of motion, the veteran would not even 
meet the criteria for a 40 percent rating under the revised 
schedule.  He has not exhibited forward flexion of the 
lumbar spine to 30 degrees or less.  During the March 2003 
examination by Dr. Smith, the veteran exhibited forward 
flexion to 85 degrees.  He would be assigned a 20 percent 
rating under the new schedule, at most.  There is also no 
medical evidence diagnosing ankylosis of the entire 
thoracolumbar spine to warrant an evaluation in excess of 40 
percent.  

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  Therefore, the Board 
could evaluate the veteran's sciatica pursuant to Diagnostic 
Code 8520.  Under this provision, complete paralysis of the 
sciatic nerve - the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of the 
knee weakened or (very rarely) lost warrants an 80 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  
Incomplete paralysis of the sciatic nerve is evaluated as 
follows: severe, with marked muscular atrophy (60 percent); 
moderately severe (40 percent); moderate (20 percent); and 
mild (10 percent).  Id.  Even if the Board were to evaluate 
the veteran's neurological symptoms separately, in light of 
the fact that the orthopedic manifestations would only 
warrant a 20 percent rating under the new schedule, the 
"mild" neurological abnormalities now shown (as discussed 
in detail above, per the 2004 VA examination) would not be 
rated high enough to assign more than the 60 percent rating 
being granted herein. 

Therefore, the revised General Rating Formula for Diseases 
and Injuries of the Spine would not provide a rating higher 
than the 60 percent being granted under the old schedule.  
In summary, there is no medical evidence sufficient to 
warrant an increased rating such as incapacitating episodes 
of disc disease or more severe limitation of motion under the 
amended criteria.  Therefore, the Board finds that a 60 
percent disability rating, but no higher, is warranted under 
the former criteria.

Finally, the veteran is not frequently hospitalized for his 
service-connected low back disability.  The veteran indicates 
that his low back disability affects his ability to perform 
certain job duties, such as heavy lifting and bending.  
Notwithstanding, there is no objective evidence showing that 
this disability has a marked interference with employment 
beyond that contemplated in the schedular standards.  Thus, 
referral for an extraschedular evaluation is not warranted.  
See VAOPGCPREC 6-96 (1996).  


ORDER

Entitlement to a 60 percent disability rating, and no higher, 
is granted for lumbosacral strain with myofascitis and disc 
strain at L5-S1, subject to the laws and regulations 
governing payment of monetary benefits.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


